Citation Nr: 1447923	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for a left knee disorder.

2.  Whether new and material evidence has been received in order to reopen a claim for a right knee disorder.

3.  Whether new and material evidence has been received in order to reopen a claim for a left hip disorder.

4.  Whether new and material evidence has been received in order to reopen a claim for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1975 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2012.  A transcript of that hearing has been associated with the claims file.  The Board notes that, at that hearing, the Veteran inquired as to the status of his request for a copy of his claims file.  The record indicates that a copy of the file was sent to the Veteran in May 2012 following the hearing.  As such, the Board may proceed with its decision.
 
The Board also notes that the Veteran's appeal originally included claims to reopen disorders of the left and right feet.  However, in May 2012, the Veteran submitted a signed, written statement withdrawing these claims.  As such, these claims are not before the Board and will not be addressed in the decision below.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.

The Board notes that VBMS shows receipt of additional service treatment records in December 2013.  However, these records were actually military personnel records and are not relevant to the issue of whether new and material evidence had been received for the Veteran's bilateral knee and bilateral hip claims.  Indeed, they do not mention these disorders or any circumstances surrounding an alleged injury.  As such 38 C.F.R. § 3.156(c) does not apply to this case.

The issues of entitlement to an increased disability rating for a back disorder and bilateral hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Board notes that the Veteran submitted an application for these claims to the RO in September 2014.  However, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The merits of the claims for service connection for bilateral knee and bilateral hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for a right knee disorder and a left knee disorder were previously considered and denied by the RO in a July 2005 rating decision.  The Veteran was informed of the decision and of his appellate rights.  He filed a notice of disagreement, and a statement of the case was issued, but the Veteran did not file a timely substantive appeal.

2.  The Veteran's claims for service connection for a right hip disorder and a left hip disorder were previously considered and denied by the RO in a March 2007 rating decisions.  The Veteran was informed of the decision and of his appellate rights, but he did not file a notice of disagreement.  There was also no relevant evidence received within one year of the determinations. 

2.  The evidence received since the final July 2005 and March 2007 rating decisions is not cumulative of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims for service connection for bilateral knee and bilateral hip disorders.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied service connection for a right knee disorder and a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2014).

2.  The March 2007 rating decision that denied service connection for a right hip disorder and a left hip disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2014).

3.  The evidence received subsequent to the July 2005 rating decision is new and material, and the claims for service connection for right and left knee disorders are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  The evidence received subsequent to the May 2007 rating decision is new and material, and the claims for service connection for right and left hip disorders are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral knee disorders

The RO previously considered and denied the Veteran's claims for service connection for a left knee disorder and a right knee disorder in a July 2005 rating decision.  In that decision, the RO found that the Veteran's service treatment records showed no complaints or treatment for a knee disorder in service and also noted that there was no diagnosis of a knee disorder.

The Veteran was notified of the July 2005 decision.  He initiated an appeal with a notice of disagreement; however, he did not file a substantive appeal following the issuance of the statement of the case.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted thereafter.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the July 2005 rating decision is final.

The Veteran subsequently filed an application to reopen these claims in May 2009.  At his May 2012 hearing, the Veteran testified in greater detail regarding an in-service fall from a ladder, which he contends is the etiology of his knee pain.  His testimony noted that he had to be carried on a stretcher to the ship's healthcare provider after this fall.  He also offered testimony that he reported his knee disorders upon separation from service, but that he was not given follow-up care as he was retiring at that time.  This evidence was not considered at the time of the July 2005 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for service connection for a left knee disorder and a right knee disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed. 


II.  Bilateral hip disorders

The RO previously considered and denied the Veteran's claims for service connection for a left hip disorder and a right hip disorder in a March 2007 rating decision.  In that decision, the RO found that there was no evidence showing that a hip disorder was incurred in or aggravated by service.  The RO also noted that the Veteran's hip disorders could not be service-connected on a secondary basis as the Veteran's foot condition was also not related to service.

The Veteran was notified of the March 2007 decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the March 2007 rating decision is final.

The Veteran subsequently filed an application to reopen these claims in May 2009.  At his May 2012 hearing, the Veteran testified that a healthcare provider told him that his hip disorders were caused by his bilateral knee disorders, as well as his foot disorders.  This evidence was not considered at the time of the March 2007 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for service connection for left and right hip disorders.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed. 



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left hip disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a right hip disorder is reopened, and to this extent only, the appeal is granted.

REMAND

The Veteran testified at his May 2012 hearing that he underwent a VA vocational rehabilitation examination for his knee and hip disorders sometime between 1999 and 2001.  That examination report should be obtained and associated with the claims file.

The Veteran should also be afforded VA examinations in connection with his current claims.  In regard to his hip disorder claims, the Veteran has offered testimony that a medical provider told him that his current hip disorder is related to his knee and foot disorders.  An examination should be obtained to determine the etiology of his hip disorders, to include as secondary to his knee disorders or his service-connected ankle disorder.

Second, there is conflicting evidence regarding whether or not the Veteran has been diagnosed with chondromalacia patella.  The Board also notes that, while the Veteran was afforded a VA examination in connection with his knee disorder claims in March 2006, that examiner did not discuss whether the bilateral knee strain found upon examination was related to the Veteran's service, nor did he address the Veteran's complaints of in service knee pain in his opinion.  As such, an additional VA examination is required in this case.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knee and hip disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.
 
2.  The AOJ should secure any VA vocational rehabilitation examination between 1999 and 2001 that pertains to the knees or hips.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's service treatment records note chronic bilateral knee pain.  The Veteran also began physical therapy for his knee pain while in service in June 1999.  It should also be noted that, while the March 2006 VA examiner did not diagnose the Veteran with chondromalacia patella, the Veteran's VA medical records do show such a diagnosis and continued to note the presence of this disorder as an active medical problem after March 2006.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a left and/or right knee disorder that is causally or etiologically related to his military service, to include his symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hip disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a right and/or left hip disorder that is causally or etiologically related to his military service.  

The examiner should also opine as to whether the Veteran's right or left hip disorders are caused or permanently aggravated by his bilateral knee disorders, service-connected ankle disorder, and/or his service-connected toe fracture residual disabilities. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


